DETAILED ACTION
Regarding Claims 9, 11, 19 and 23. Cancelled.
Claim Rejections - 35 USC § 112
1.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 11/19/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-18, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Padhi, US Pat no. 5,319,554 (hereinafter Padhi) in views of Sacchi, et al, Geophysical Prospecting (2005) (hereinafter Sacchi) (cited as an IDS), Parr et al., US Pat No. 2298020 (hereinafter Parr) and Baina et al., US-PGPUB 2014/0149046 (hereinafter Baina) 

          Regarding Claims 1 and 10-11.  Padhi discloses interpolating seismic data of a subterranean formation (Title; Abstract), comprising:

a)    obtaining input seismic data (Claim 1);

Col. 4, lines 1-12; Col. 7, lines 30-33; Fig. 1);

Padhi does not explicitly disclose the input seismic data missing seismic data corresponding to strong seismic events and weak seismic events, an amplitude ratio between the strong seismic events and the weak seismic events being at least three, the input data corresponding to the subterranean formation and captured using one or more receiver stations along at least one receiver, c) generating interpolated data by interpolating the seismic data missing from the input seismic data via model-constrained minimum weighted norm interpolation (MWNI), d) generating residual data in an iterative residual update, the residual data being a difference between the input seismic data and the interpolated data, wherein the difference is residual data, e) generating an updated-initial model in the iterative residual update, the updated-initial model being a difference between the initial model and the interpolated data, f) performing a model-constrained MWNI method in the iterative residual update using the residual data and the updated-initial model, the model-constrained MWNI method stabilizing the iterative residual update when noise becomes dominant than signal, g) adding the interpolated data from the residual data to a previously generated interpolated data in the iterative residual update, and reconstructing both the strong seismic events and the weak seismic events together by repeating the iterative residual update for two iterations or three iterations and then meeting stopping criterion, the iterative residual update interpolation both high-amplitude diffracted events of the strong seismic events and 

Parr discloses seismic data containing strong seismic events and weak seismic events, an amplitude ratio between the strong seismic events and the weak seismic events being at least three, the input data corresponding to the subterranean formation and captured using one or more receiver stations along at least one receiver (Page 2, left column, lines 20-23) 

Baina discloses obtaining seismic data, where the seismic waves are diffracted at different positions (Paragraph [0004]; Fig. 1)

Sacchi discloses interpolating seismic data missing from the input seismic data via model-constrained minimum weighted norm interpolation (MWNI) (Title; Abstract) to generate interpolated data, computing difference between the input seismic data and the interpolated data (eqn 3, minimizing the cost function; page 788), wherein the difference is residual data, replacing the initial model using difference between the initial model and the interpolated data to generate an updated-initial model, performing model-constrained MWNI method using the residual data and the updated-initial model, adding the interpolated data from residual data to a previously generated interpolated data, and h) repeating above steps for two iterations or three iterations and then meeting stopping page 787, accelerate convergence; page 789, steps 1-4; entire Problem Formulation section, pages 788-789; (NOTE: Sacchi discloses repeating until convergence is achieved, and this includes a situation when the convergence is reached in two or three iterations. Additionally, Sacchi does not disclose that the convergence cannot be achieved in two or three iterations, particularly given the fact the accelerated convergence is implemented.)
generating image (pages 789-790, “imaging”; the figures in the Examples, from pages 791-800), so as to obtain optimal reconstruction (Conclusions section, page 798)

          Foremost, the claims recite the first instance of reconstructing the strong events, and the second instance of separately reconstructing the strong and weak events together. However, in the first instance, the claims do not recite that only strong events are being reconstructed (i.e. reconstruction of weak events are not excluded). Thus, the claims are interpreted broadly as reconstructing strong and weak events. Sacchi, meanwhile discloses reconstructing seismic data, which includes repeating above steps until a selected stopping criterion is met (page 789, steps 1-4; entire Problem Formulation section, pages 788-789). Since seismic data contain both strong and weak accurate image of the subterranean formation based on the iterative residual update, using accurate and optimal reconstructions of the seismic data 

          Regarding Claims 2 and 12. Padhi discloses interpolation operation to construct the initial model includes linear interpolation, radon interpolation, tau-p interpolation or multidimensional interpolation techniques (Col. 4, lines 8-12, Eqn. 1).

          Regarding Claims 3 and 13. Sacchi discloses the updated-initial model is replaced by interpolated data (Estimation of S(k) section, page 789)

          Regarding Claims 4 and 14. Sacchi discloses the residual data is computed in frequency or time domain (Estimation of S(k) section, page 789, FFT; Examples section, page 790).

          Regarding Claims 5 and 15.  Sacchi discloses the residual data is computed in overlapped time and spatial domains (page 793, second paragraph, aliasing).

          Regarding Claims 6 and 16. Sacchi discloses the updated initial model is computed at least one of a frequency or time domain (Estimation of S(k) section, page 789, FFT; Examples section, page 790).

          Regarding Claims 7 and 17. Sacchi discloses the updated initial model is computed in overlapped time and spatial domains (page 793, second paragraph, aliasing).

          Regarding Claims 8 and 18.  Sacchi discloses interpolating seismic data missing from the input seismic data from 2D to 5D data (Examples section, page 790, usage of Fourier based approaches to the prestack interpolation of 2D using MWNI is 2D to 5D)

          Regarding Claim 20. Sacchi discloses only during the iterative residual update are both the strong seismic events and the weak seismic events reconstructed together. (Claim 10: reconstructing both the strong seismic events and the weak seismic events together during the iterative residual update)

          Regarding Claim 21. Sacchi discloses the seismic data missing from the input seismic is spatially aliased (page 793, second paragraph, aliasing).

Regarding Claim 22. Sacchi discloses a first iteration of the two iterations or the three iterations is missing the weak seismic events and a second iteration of the two iterations or the three iterations reconstructs the weak seismic events (as had been stated above, Sacchi discloses repeating until convergence is achieved, and this includes a situation when the convergence is reached in two or three iterations. If the convergence is not reached in two or three iterations, then the first iteration is missing the weak seismic event. Additionally, Sacchi does not disclose that the convergence cannot be achieved in two or three iterations, particularly given the fact the accelerated convergence is implemented)

          Regarding Claim 24. Parr discloses seismic data containing strong seismic events and weak seismic events, an amplitude ratio between the strong seismic events and the weak seismic events being at least three, the input data corresponding to the subterranean formation and captured using one or more receiver stations along at least one receiver (Page 2, left column, lines 20-23). Although, Parr does not explicitly disclose the amplitude ratio between the strong seismic events and the weak seismic events is 100 or less it would have been obvious to have the said amplitude ratio depending on the user's design criteria based on the desired optimal reconstruction speed and level of accuracy.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant argues that 1) the prior arts do not teach “reconstructing both the strong seismic events and the weak seismic events together and updating…” and that the Examiner’s position that Sacchi reconstructs any seismic data is misplaced.
          In Response, the Examiner respectfully disagrees. Foremost, previous Examiner’s replies are maintained. Having said that, to reiterate, the Examiner interprets the limitation “together” as in “as a group,” rather than “simultaneously.” Looking at the original disclosure, the original disclosure itself does not disclose reconstructing both the strong and weak seismic events simultaneously” (nor does it use the word simultaneously anywhere), but rather as in a group. As an example, the Paragraph [0035] simply states that the iterative approach is employed to reconstruct both strong and weak seismic events. Secondly, the claim does not restrict that only the strong and weak events are reconstructed. This means that strong, weak and any seismic events that fall in-between are reconstructed. Sacchi, meanwhile discloses reconstructing any kind of seismic data as there is no restriction placed on the type of seismic event that are reconstructed (i.e. there is no mathematical limitations or constraints placed on the type of seismic event reconstructed), and the Applicant has not provided any persuasive evidence to refute this argument nor provided any evidence that Sacchi cannot reconstruct strong and weak seismic events. As such, Sacchi in combination of Padhi and Parr discloses as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HYUN D PARK/Primary Examiner, Art Unit 2865